697 So. 2d 988 (1997)
SOUTHEAST DIAGNOSTIC SERVICES, Petitioner,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Respondent.
No. 97-2270.
District Court of Appeal of Florida, Fourth District.
August 6, 1997.
*989 Charles J. Kane of Greenspan & Kane, Boca Raton, for petitioner.
No appearance required for respondent.
FARMER, Judge.
This case presents the substantive issue we were unable to reach in State Farm Mut. Auto. Ins. Co. v. U.S.A. Diagnostics, Inc., 696 So. 2d 1334 (Fla. 4th DCA 1997), for lack of jurisdiction. The issue is whether a voluntary assignee-provider of PIP benefits can be compelled under the arbitration provision in the policy to arbitrate the assignee's claim against the insurer for payment. See § 627.736(5) Fla. Stat. (1995) (motor vehicle liability insurance policy shall provide for "binding arbitration of any claims dispute involving medical benefits arising between the insurer and any person providing medical services or supplies if that person has agreed to accept assignment of [PIP] benefits"). We agree entirely with the holding of the third district on this issue in Orion Ins. Co. v. Magnetic Imaging Systems I, 696 So. 2d 475 (Fla. 3rd DCA 1997), and therefore approve the decision of the circuit court sitting in its appellate capacity.
CERTIORARI DENIED.
WARNER and POLEN, JJ., concur.